Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Acknowledgement is made to the Preliminary Amendment filed 19 November 2022.  Claims 1-34 are cancelled.  Claims 35-38 are newly added.

Claim Objections
Claims 36 and 38 objected to because of the following informalities:  
In claims 36 and 38, line 2, “an inner diameter” should be deleted since it is redundant, previously recited in independent claims 35 and 37. 
 Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 14 of U.S. Patent No. 11,448,203 (‘203).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite common identical subject matter.
As to claims 35 and 37 of the instant application, these are broader versions of at least claims 1 and 13 of ‘203. As such, the claimed subject matter is fully anticipated by the patented claims of ‘203.
As to claims 36 and 38, these claims are identical to, and thus anticipated by claim 14 of ‘203.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinner (International Patent Application Publication No. WO 2014/011899).
Regarding claim 35, Skinner discloses a hydraulic radial piston device (FIG.’s 1A-5A, Abstract) comprising: 
a housing 102 (FIG. 1A); 
a pintle 104 (p. 5, 2nd para.) attached to the housing 102 and having a pintle shaft (shown proximate surface 112, shown best in FIG. 4); 
a rotor 106 (p. 4, 2nd  para.) mounted on the pintle shaft and configured to rotate relative to the pintle shaft about a rotor axis of rotation Id., the rotor 106 having a plurality of cylinders 108 Id.; 
a plurality of pistons 110 Id., each being displaceable in each of the plurality of cylinders 108; 
a piston ring 126 (p. 5, 2nd para, cam/thrust ring 126 forms recited piston ring) disposed around the rotor 106 and having a piston ring axis of rotation, the piston ring 126 configured to rotate about the piston ring axis of rotation as the rotor rotates relative to the pintle shaft about the rotor axis of rotation (Id., as described, mounted on bearing 136); and 
a drive shaft 128 Id., rotatably supported within the housing 102 and rotatable with the rotor 106, wherein the piston ring 126 has a V-shape configuration (FIG.5A/B, p. 11, last para., to p. 12, 1st para., formed by surfaces 200a, 200b, 200 broadly forming recited V-shaped configuration in light of Applicant’s disclosed configuration(s) 400 in FIG.’s 13A/B, desc. at para. 0112 of the specification; note that both the FIG. 5A and 5B embodiments includes inner diameter surfaces broadly forming the recited V-shaped configuration) on an inner diameter thereof (as shown).
Regarding claim 37, Skinner discloses a hydraulic radial piston device (FIG.’s 1A-5A, Abstract) comprising: 
a housing 102 (FIG. 1A); 
a pintle 104 (p. 5, 2nd para.) attached to the housing 102 and having a pintle shaft (proximate surface 112, shown best in FIG. 4), the pintle 104 having a fluid inlet end 122 and an opposite fluid outlet end 124 (p. 5, 2nd para.);
a rotor 106 (p. 4, 2nd  para.) mounted on the pintle shaft and configured to rotate relative to the pintle shaft about a rotor axis of rotation Id., the rotor 106 having a plurality of cylinders 108 Id.; 
a plurality of pistons 110 Id., each being displaceable in each of the plurality of cylinders 108; 
a piston ring 126 (p. 5, 2nd para, cam/thrust ring 126 forms recited piston ring) disposed around the rotor 106 and having a piston ring axis of rotation, the piston ring 126 configured to rotate about the piston ring axis of rotation as the rotor 106 rotates relative to the pintle shaft about the rotor axis of rotation (Id., as described, mounted on bearing 136); and 
a drive shaft 128 Id., rotatably supported within the housing 102 and rotatable with the rotor 106; 
wherein the pintle 104 includes an integrated bearing surface 112 (FIG. 4) for supporting rotation of the rotor 106 either directly or by an intermediate fluid, the integrated bearing surface 112 integrally formed to surround a rotor inlet communication 114 port and a rotor outlet communication port 116 (p. 5, 2nd para.), the rotor inlet communication port 114 formed on the pintle shaft and configured to be selectively in fluid communication with the plurality of cylinders 108 (as shown and desc.), and the rotor outlet communication port 116 formed on the pintle shaft and configured to be selectively in fluid communication with the plurality of cylinders 108; and
wherein the piston ring 126 has a V-shape configuration (FIG.5A/B, p. 11, last para., to p. 12, 1st para., formed by surfaces 200a, 200b, 200, interpreted as broadly forming recited a V-shaped configuration in light of Applicant’s disclosed configuration(s) shown as surface 400 in FIG.’s 13A/B, desc. at para. 0112 of the specification; note that both the FIG. 5A and 5B embodiments includes inner diameter surfaces broadly forming the recited V-shaped configuration) on an inner diameter thereof (p. 10, last para., to p. 11, 2nd para., as shown and described).

Allowable Subject Matter
Claim 36 and 38 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that the nonstatutory double patenting rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746